 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN JOSE AMESQUITA,                              Case No. 1:05-cv-00055-LJO-JDP (HC)
12                       Petitioner,                    ORDER DENYING FRIVOLOUS MOTION
                                                        FOR RELIEF FROM JUDGMENT
13           v.
                                                        ECF No. 60
14    ROD HICKMAN,
15                       Respondent.
16

17          Petitioner Juan Jose Amesquita, a state prisoner without counsel, filed a petition for a writ

18   of habeas corpus under 28 U.S.C. § 2254 in January 2005—more than fourteen years ago.

19   ECF No. 1. Judge Oliver W. Wanger decided this case back in October 2006, but petitioner has

20   been filing frivolous motions since that time, attempting to relitigate the merits of his case. This

21   case is so old that several judges—including those who have retired—have denied various forms

22   of motions for reconsideration filed by petitioner. See ECF Nos. 30, 43, 45, 47, 49, 53, 56. Most

23   recently, the Ninth Circuit summarily denied a motion for reconsideration by petitioner and

24   stated, “No further filings will be entertained in this closed case.” ECF No. 61. Amesquita v.

25   Hickman, No. 18-15308, ECF No. 18 (9th Cir. Oct. 9, 2018).

26          Before this court is yet another motion from petitioner that purports to relitigate this case.

27   ECF No. 60. Petitioner says he is entitled to relief from judgment under Federal Rule of Civil

28   Procedure 60 because this court and judges within this district have committed judicial
                                                        1
 1   misconduct. See id. at 11-20. Petitioner’s motion is patently frivolous, and we will summarily

 2   deny it. See Fed. R. Civ. 11(b).

 3            Order
 4            Petitioner’s motion for relief from judgment, ECF No. 60, is denied.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      July 2, 2019
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11            No. 202
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
